Case 1:18-cv-01442-HYJ-SJB ECF No. 175, PageID.2333 Filed 05/19/21 Page 1 of 8




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


 MARIE WOHADLO,

         Plaintiff,
                                                           Case No. 1:18-cv-1442
 v.
                                                           Hon. Hala Y. Jarbou
 TENTCRAFT, INC., et al.,

       Defendants.
 _______________________________________/

                                             ORDER

       This is an action claiming sex discrimination, a hostile work environment, and retaliation

in violation of Title VII, 42 U.S.C. § 2000e et seq., and Michigan’s Elliott-Larsen Civil Rights Act

(ELCRA), Mich. Comp. Laws § 37.2101 et seq. Plaintiff also asserts a claim of intentional

infliction of emotional distress.

       Defendants filed a motion for summary judgment as well as a motion to strike a declaration

that Plaintiff filed in response to the motion for summary judgment. The motion to strike also

asked the Court to sanction Plaintiff. The magistrate judge issued a report and recommendation

(“R&R”) and order granting the motion to strike but denying the request for sanctions. The R&R

recommends that the Court grant Defendants’ motion for summary judgment. (ECF No. 172.)

Before the Court are Plaintiff’s objections to the R&R. (ECF No. 173.)

       Under 28 U.S.C. § 636(b)(1) and Rule 72 of the Federal Rules of Civil Procedure, the Court

must conduct de novo review of those portions of the R&R to which objections have been made.

Specifically, the Rules provide that:

       The district judge must determine de novo any part of the magistrate judge’s
       disposition that has been properly objected to. The district judge may accept, reject,
Case 1:18-cv-01442-HYJ-SJB ECF No. 175, PageID.2334 Filed 05/19/21 Page 2 of 8




       or modify the recommended disposition; receive further evidence; or return the
       matter to the magistrate judge with instructions.

Fed. R. Civ. P. 72(b)(3).

       Plaintiff’s objections begin with a contention that Defendants forfeited certain issues.

However, Plaintiff does not explain how these issues bear on the R&R or on the disposition of

Defendants’ motion; thus, the Court cannot discern the relevance of her objection. As Plaintiff

herself recognizes, “‘It is not sufficient for a party to mention a possible argument in the most

skeletal way, leaving the court to . . . put flesh on its bones.’” McPherson v. Kelsey, 125 F.3d 989,

995-96 (6th Cir. 1997) (quoting Citizens Awareness Network, Inc. v. U.S. Nuclear Regulatory

Comm’n, 59 F.3d 284, 293-94 (1st Cir. 1995)).

       Next, Plaintiff contends that the magistrate judge did not consider her request for sanctions

against Defendants, which she included in her response to Defendants’ motion to strike her

declaration. (See Pl.’s Resp. to Defs.’ Mot. to Strike, ECF No. 171, PageID.2240.) The magistrate

did not err. The proper way for Plaintiff to request sanctions would have been to file a separate

motion, putting Defendants on notice of the need to respond to that request. Plaintiff did not do

so. Instead, she included her request in a brief responding to Defendants’ motion. Thus, she did

not properly present the issue for consideration by the magistrate judge.

       Plaintiff also takes issue with the magistrate judge’s statement that Plaintiff’s declaration,

which the magistrate judge decided would be stricken, “would not make a difference to the

outcome of Defendants’ motion for summary judgment.” (See R&R 10.) Plaintiff contends that

her declaration would support her claim that certain documents are missing from her personnel

file, and that Defendants did not produce them during discovery. Plaintiff asserts, without support,

that the absence of these documents demonstrates both “disparate treatment” of Plaintiff and the

non-existence of a harassment policy. (Pl.’s Objs. 2, ECF No. 173.) The Court has reviewed the


                                                 2
Case 1:18-cv-01442-HYJ-SJB ECF No. 175, PageID.2335 Filed 05/19/21 Page 3 of 8




declaration and agrees that it would not change the outcome. The “disparate treatment” referenced

by Plaintiff is not part of the allegations of her complaint and, thus, is not relevant to the outcome

of Defendants’ motion for summary judgment. Moreover, that disparate treatment would not

qualify as an adverse action for purposes of a claim under Title VII, as discussed in the R&R. (See

R&R 21 n.9.)

       Plaintiff makes additional arguments based on the existence, or non-existence, of a

harassment policy at Tentcraft, and raises questions about whether she or any of the Defendants

received a copy of that policy around the time of Plaintiff’s employment. None of those arguments

are relevant to the claims in her complaint.

       Plaintiff apparently contends that Tentcraft or its employees violated Tentcraft’s policy

regarding workplace harassment. However, such a violation does not suffice to give rise to a claim

under Title VII or ELCRA. Moreover, even if another employee believed that certain conduct (in

this case, Scott’s “hey, nice rack” comment) violated the employer’s harassment policy, the

relevant question for summary judgment is whether that comment, together with the other

circumstances described by Plaintiff, rose to the level of an objectively hostile or abusive work

environment, in violation of Title VII or ELCRA. The magistrate judge correctly concluded that

Plaintiff failed to make such a showing.

       Plaintiff is correct that the law does not require her to show that she was the target of an

“explicitly” sexual comment; instead, the law requires her to show an “objectively hostile or

abusive work environment,” one that a “reasonable person would find hostile or abusive[.]” Harris

v. Forklift Sys., Inc., 510 U.S. 17, 21 (1993). Plaintiff did not make that showing.

       Plaintiff contends that Scott’s intent in making the “nice rack” remark is relevant, and that

the Court cannot ascertain intent at the summary judgment stage. Plaintiff is mistaken. The test



                                                  3
Case 1:18-cv-01442-HYJ-SJB ECF No. 175, PageID.2336 Filed 05/19/21 Page 4 of 8




for a hostile work environment contains an objective element, “an environment that a reasonable

person would find hostile or abusive,” and a subjective element, an environment that the victim

“subjectively perceive[s] . . . to be abusive.” Id. Neither of these elements depends on the intent

or mindset of the individual contributing to the allegedly hostile environment. Thus, Scott’s intent

is irrelevant.

        Similarly, the magistrate judge properly determined that no evidence supported Plaintiff’s

contention that the two instances of Kellogg leaning back in his chair while Plaintiff was seated

next to him amounted to sexual harassment. A reasonable jury could not find that this conduct

was hostile or abusive, let alone that it was “severe or pervasive enough” (on its own or together

with the other conduct asserted by Plaintiff) to create an objectively hostile or abusive work

environment. See id.

        Plaintiff argues that the R&R misinterpreted Clark v. United Parcel Service, Inc., 400 F.3d

341 (6th Cir. 2005), in which the Court of Appeals held that a manager who “told vulgar jokes, . . .

twice placed his vibrating pager on [the plaintiff’s] thigh as he passed her in the hall, and . . . pulled

at [the plaintiff’s] overalls after she told him she was wearing a thong” did not create a hostile

work environment. Id. at 351. The Court of Appeals determined that these incidents, which

occurred over a period of over two years, were not sufficiently “severe and pervasive enough to

create a hostile workplace.” Id. at 352. The magistrate judge reiterated this point in the R&R.

(See R&R 17.) That was not an error.

        Plaintiff contends that the frequency of the harassing conduct in her case distinguishes it

from Clark. She has a point. However, the magistrate judge correctly determined that the severity

of the incidents at issue in Plaintiff’s case does not rise to the level of a hostile work environment.

The magistrate judge cited Clark to compare the severity of the conduct in Plaintiff’s case to the



                                                    4
Case 1:18-cv-01442-HYJ-SJB ECF No. 175, PageID.2337 Filed 05/19/21 Page 5 of 8




severity of the conduct in Clark. The magistrate judge correctly noted that the conduct in

Plaintiff’s case was less severe. Even accounting for the fact that the incidents in Plaintiff’s case

occurred over the course of about five days, rather than two years, they were not severe enough to

demonstrate a successful claim.

       Plaintiff argues that Defendants waived any argument that the conduct at issue was not

pervasive by failing to argue this issue in their motion for summary judgment. In fact, Defendants

repeatedly argued that the three incidents were not severe or pervasive enough to create a hostile

work environment. (See Defs.’ Br. 14-15, ECF No. 161.) They did not waive the issue.

       Plaintiff apparently contends that Defendants failed to respond appropriately to the alleged

harassment after it occurred. However, the magistrate judge correctly determined that this issue

was moot because Plaintiff failed to show that she faced an objectively hostile work environment.

In other words, even if the employer’s response was inadequate, Plaintiff failed to prove an

essential element of her claim.

       Next, Plaintiff contends that the magistrate judge failed to consider her evidence about

Grice, who allegedly witnessed Scott’s “nice rack” comment and interviewed Plaintiff following

her interactions with Scott and McNaughton. However, Plaintiff never expressly asserted in her

complaint that Grice harassed her or discriminated against her. Instead, she claimed that Grice

was “complicit” as a “vicarious harasser” because he “intimidated” her during the interview. (See

Compl. ¶¶ 47-49.) In response to the motion for summary judgment, Plaintiff argued that, during

this interview, Grice “demanded to know Plaintiff’s ‘feelings’ about Scott,” at which point she

“began to shake and cry.” (Pl.’s Resp. 7-8, ECF No. 162.) But even assuming these allegations

and arguments are supported by evidence, none of it supports a claim against Grice.              An

intimidating interview is neither discrimination nor sexual harassment.



                                                 5
Case 1:18-cv-01442-HYJ-SJB ECF No. 175, PageID.2338 Filed 05/19/21 Page 6 of 8




       Plaintiff also argued in her response brief, without citing any acts or evidence, that Grice

and Scott “sexually harassed” her on the afternoon of May 16, 2018, the day of her termination.

(Id. at 10.) At her deposition, however, she stated that the only sexual harassment she was claiming

involved the conduct by Scott and Kellogg. (Pl.’s Dep. 89, ECF No. 120.) Thus, there is no basis

for Plaintiff’s contention that Grice harassed her or is liable for harassment. Plaintiff apparently

sued Grice to hold him liable for failing to correct Scott’s comment or take other remedial measures

because he was present when Scott made the comment. However, such a claim requires Plaintiff

to succeed on the merits of her underlying harassment claim. Because that claim fails, she cannot

hold another individual or entity liable.

       As for Plaintiff’s retaliation claim, the magistrate judge noted that Plaintiff did not engage

in protected conduct until after her termination. Consequently, her protected conduct could not

have motivated the termination. In her objections, Plaintiff argues that the magistrate judge did

not consider her theory of “anticipatory” or “preemptive” retaliation, which she argued in response

to the motion, citing Sauers v. Salt Lake Cnty., 1 F.3d 1122 (10th Cir. 1993). Unlike in Sauers,

however, there is no evidence that Defendants fired Plaintiff out of fear that she would soon file

or make a sexual harassment complaint. In that case, before the decisionmaker took a retaliatory

action, he made comments expressing fear that the plaintiff might file a harassment complaint. See

id. at 1128. Here, Plaintiff’s anticipatory retaliation theory is based only on speculation, not

evidence.

       Plaintiff also argues that her emotional response to Grice’s interview was a form of

protected conduct, i.e., opposition to an unlawful employment practice under 42 U.S.C. § 2000e-

3(a). That is not the case. At best, Plaintiff’s response was opposition to the interview, but no

evidence indicates that the interview was itself sexually discriminatory or harassing.



                                                 6
Case 1:18-cv-01442-HYJ-SJB ECF No. 175, PageID.2339 Filed 05/19/21 Page 7 of 8




       As for Plaintiff’s claim of discrimination/disparate treatment, the Court agrees with the

magistrate judge that Plaintiff was not similarly situated with the two employees whom she

contends were treated differently from her. There is no genuine dispute that, in the middle of an

altercation with McNaughton, Plaintiff put her hand on McNaughton’s shoulder and kept it there

for “a minute.” (Pl.’s Dep. 140.) She confessed this to the human resources manager, Rob Hanel,

after McNaughton complained that Plaintiff had touched his shoulder and then grabbed both his

shoulders and shook him. (Hanel Decl. ¶ 4, ECF No. 161-2.) McNaughton was “visibly upset”

by the incident and fearful for his safety. (Id.) Plaintiff denies that she grabbed McNaughton and

shook him by the shoulders; nevertheless, the Court agrees with the magistrate judge that Plaintiff

was not similarly situated with McNaughton (who purportedly screamed at Plaintiff and subjected

her to a verbal “tirade”) and Scott (who made the “nice rack” comment) for them to be relevant

comparators for a discrimination claim.

       Plaintiff argues that there is no evidence that Tentcraft has a policy that forbids touching.

To the contrary, Hanel asserted in his declaration that Tentcraft “does not allow employees to

touch each other in that manner,” referring to Plaintiff’s actions. (Id.) That statement is evidence.

In addition, Tentcraft’s written harassment policy supports his assertion. It prohibits all forms of

harassment, including “unnecessary touching of an individual.” (See Harassment Policy, ECF No.

161-2, PageID.2023.) In any case, it would have been lawful for Tentcraft to terminate Plaintiff

even if no such policy existed. The bottom line is that Plaintiff had the burden to demonstrate a

prima facie case of discriminatory treatment and she did not meet that burden.

       Plaintiff argues in her objections that the magistrate judge deprived her of due process and

prevented her from obtaining evidence to respond to Defendants’ motion for summary judgment

by restricting her discovery. However, Plaintiff did not raise this issue to the magistrate judge



                                                 7
Case 1:18-cv-01442-HYJ-SJB ECF No. 175, PageID.2340 Filed 05/19/21 Page 8 of 8




when responding to Defendants’ motion for summary judgment.1 “[A]bsent compelling reasons,”

a party may not “raise at the district court stage new arguments or issues that were not presented

to the magistrate.” Murr v. United States, 200 F.3d 895, 902 n.1 (6th Cir. 2000). Thus, this issue

is not properly before the Court.

         Finally, Plaintiff asks the Court to dismiss her action without prejudice. However,

Defendants’ summary judgment motion resolves the merits of her claims. Thus, dismissal with

prejudice is appropriate.

         In summary, upon review of the objections properly before the Court, the Court discerns

no error in the R&R and its recommended disposition of the case. Accordingly,

         IT IS ORDERED that Plaintiff’s objections (ECF No. 173) are DENIED.

         IT IS FURTHER ORDERED that the R&R (ECF No. 172) is APPROVED and

ADOPTED as the opinion of the Court.

         IT IS FURTHER ORDERED that Defendants’ motion for summary judgment (ECF

No. 161) is GRANTED.

         A judgment will enter in accordance with this Order.



    Dated:   May 19, 2021                                    /s/ Hala Y. Jarbou
                                                            HALA Y. JARBOU
                                                            UNITED STATES DISTRICT JUDGE




1
  Plaintiff did object to the scope of permitted discovery earlier in the case. However, she did not do so in
response to Defendants’ motion for summary judgment. Rule 56 of the Federal Rules of Civil Procedure
provides a specific means for a party responding to a summary judgment motion to demonstrate that “it
cannot present facts essential to justify its opposition[.]” Fed. R. Civ. 56(d). Under this rule, Plaintiff could
have argued that the limitations on discovery prevented her from presenting essential facts. She did not do
so.
                                                       8
